 



EXHIBIT 10.3(A)
YAHOO! INC.
AMENDED AND RESTATED
1996 EMPLOYEE STOCK PURCHASE PLAN
(as amended and restated on February 1, 2008)
The following constitute the provisions of the Amended and Restated 1996
Employee Stock Purchase Plan of Yahoo! Inc., as amended and restated February 1,
2008. This version of the Plan is effective on and after May 11, 2008. For
Offering Periods (as defined below) under the Plan ending on or before May 10,
2008, refer to the version of the Plan as in effect for the applicable Offering
Period.

1.   Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company. It is the intention of the Company to have the Plan qualify as an
“Employee Stock Purchase Plan” under Section 423 of the Internal Revenue Code of
1986, as amended. The provisions of the Plan shall, accordingly, be construed so
as to extend and limit participation in a manner consistent with the
requirements of that section of the Code.   2.   Definitions.

  (a)   “Board” shall mean the Board of Directors of the Company.     (b)  
“Code” shall mean the Internal Revenue Code of 1986, as amended.     (c)  
“Common Stock” shall mean the Common Stock of the Company.     (d)   “Company”
shall mean Yahoo! Inc., a Delaware corporation.     (e)   “Compensation” shall
mean the total compensation paid to an Employee, including all salary, wages
(including amounts elected to be deferred by the Employee, that would otherwise
have been paid, under any cash or deferred arrangement or other deferred
compensation program established by the Company or the Employer), overtime pay,
commissions, bonuses, and other remuneration paid directly to the Employee, but
excluding referral and hiring bonuses, profit sharing, the cost of employee
benefits paid for by the Company or the Employer, education, tuition or other
similar reimbursements, imputed income arising under any Company group insurance
or benefit program, traveling expenses, business and moving expense
reimbursements, income received in connection with stock options, restricted
stock grants, or other equity based awards, contributions made by the Company or
the Employer under any employee benefit plan, and similar items of compensation.
    (f)   “Continuous Status as an Employee” shall mean the absence of any
interruption or termination of service as an Employee. Continuous Status as an
Employee shall not be considered interrupted in the case of a leave of absence
agreed to in writing by the Company or the Employer, provided that such leave is
for a period

 



--------------------------------------------------------------------------------



 



      of not more than 90 days or reemployment upon the expiration of such leave
is guaranteed by contract, statute or as a matter of local law.

  (g)   “Contributions” shall mean all amounts credited to the account of a
participant pursuant to the Plan.     (h)   “Designated Subsidiaries” shall mean
the Subsidiaries which have been designated by the Board, or a committee named
by the Board, from time to time in its sole discretion as eligible to
participate in the Plan.     (i)   “Employee” shall mean any person, including
an Officer, who is customarily employed for at least twenty (20) hours per week
and more than five (5) months in a calendar year by the Company or one of its
Designated Subsidiaries, provided that, in certain jurisdictions outside the
United States, the term “Employee” may, if so provided by the Company in
writing, also include a person employed for less than twenty (20) hours per week
or less than five (5) months in a calendar year if such person must be permitted
to participate in the Plan pursuant to local laws (as determined by the
Company).     (j)   “Employer” shall mean the Designated Subsidiary that employs
a participant, if the employer is not the Company.     (k)   “Exchange Act”
shall mean the U.S. Securities Exchange Act of 1934, as amended.     (l)   “Fair
Market Value” shall have the meaning set forth in Section 7(b).     (m)  
“Offering Date” shall mean the first business day of each Offering Period of the
Plan, except that in the case of an individual who becomes an eligible Employee
or who begins to participate in an Offering Period after the first business day
of an Offering Period, the term “Offering Date” with respect to such individual
means the first business day of the first Purchase Period in which such
individual participates within the Offering Period. Options granted after the
first business day of an Offering Period will be subject to the same terms and
conditions as the options granted on the first business day of such Offering
Period except that they will have a different grant date (and thus, potentially,
a different Purchase Price) and, because they expire at the same time as the
options granted on the first business day of such Offering Period, a shorter
term.     (n)   “Offering Period” shall have the meaning set forth in
Section 4(a).     (o)   “Officer” shall mean a person who is an officer of the
Company within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.     (p)   “Parent” shall mean any
corporation (other than the Company), domestic or foreign, in an unbroken chain
of corporations ending with the Company if, on an Offering Date, each
corporation (other than the Company) owns stock possessing 50% or more of the
total combined voting power or all classes of stock in one or more of the other
corporations in the chain, as described in Section 424(e) of the Code.

2



--------------------------------------------------------------------------------



 



  (q)   “Plan” shall mean this Employee Stock Purchase Plan, as amended from
time to time.     (r)   “Purchase Date” shall mean the last business day of each
Purchase Period.     (s)   “Purchase Period” shall have the meaning set forth in
Section 4(b).     (t)   “Purchase Price” shall mean, with respect to any
Purchase Period, an amount equal to 85% of the Fair Market Value of a Share of
Common Stock on the Offering Date of the Offering Period in which such Purchase
Period occurs or on the Purchase Date, whichever is lower; provided however that
in the event (i) of any increase in the number of Shares available for issuance
under the Plan as a result of a stockholder-approved amendment to the Plan, and
(ii) all or a portion of such additional Shares are to be issued with respect to
an Offering Period that is underway at the time of such increase (“Additional
Shares”), and (iii) the Fair Market Value of a Share of Common Stock on the date
of such stockholder approval (the “Approval Date Fair Market Value”) is higher
than the Fair Market Value on the Offering Date for any such Offering Period,
then in such instance the Purchase Price with respect to Additional Shares shall
be 85% of the Approval Date Fair Market Value or the Fair Market Value of a
Share of Common Stock on the Purchase Date, whichever is lower.     (u)  
“Share” shall mean a share of Common Stock, as adjusted in accordance with
Section 19 of the Plan.     (v)   “Subsidiary” shall mean any corporation (other
than the Company), domestic or foreign, that is in an unbroken chain of
corporations beginning with the Company if, on an Offering Date, each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain, as described in Section
424(f) of the Code.

3.   Eligibility.

  (a)   Any person who is an Employee as of the beginning of any Purchase Period
of a given Offering Period shall be eligible to participate in such Offering
Period under the Plan, subject to the requirements of Section 5(a) and the
limitations imposed by Section 423(b) of the Code.     (b)   Any provisions of
the Plan to the contrary notwithstanding, no Employee shall be granted an option
under the Plan (i) if, immediately after the grant, such Employee (or any other
person whose stock would be attributed to such Employee pursuant to Section
424(d) of the Code) would own stock and/or hold outstanding options to purchase
stock possessing five percent (5%) or more of the total combined voting power or
value of all classes of stock of the Company, any Subsidiary or any Parent, or
(ii) if such option would permit his or her rights to purchase stock under all
employee stock purchase plans (described in Section 423 of the Code) of the
Company, any Subsidiary or any Parent to accrue at a rate which exceeds
Twenty-Five Thousand Dollars ($25,000) of Fair Market Value of such stock
(determined at the time such option is granted) for each calendar year in which
such option is outstanding at any time.

3



--------------------------------------------------------------------------------



 



4.   Offering Periods and Purchase Periods.

  (a)   Offering Periods.

  (i)   Effective November 1, 2007, the Plan shall be implemented by a series of
Offering Periods of approximately twenty-four (24) months duration, with the
first such Offering Period to commence on November 11, 2007; provided, however,
that if the Fair Market Value of the Common Stock on a Purchase Date is lower
than the Fair Market Value of the Common Stock on the first business day of the
Offering Period, the Offering Period then in progress will terminate and a new
Offering Period would commence on the next May 11 or November 11, as applicable,
and extend for a twenty-four (24) month period ending on May 10 or November 10,
as applicable.     (ii)   The Plan shall continue until terminated in accordance
with Section 19 hereof. The Board shall have the power to change the duration
and/or the frequency of Offering Periods with respect to future offerings
without shareholder approval if such change is announced prior to the scheduled
beginning of the first Offering Period to be affected; provided, however, that
in no event shall any Offering Period exceed twenty-seven (27) months in
duration.

  (b)   Purchase Periods. With respect to each Offering Period that commences on
and after November 1, 2007, the Purchase Periods for each such Offering Period
shall commence on November 11 and May 11 of each year. The last business day of
each Purchase Period shall be the Purchase Date for such Purchase Period. A
Purchase Period commencing on May 11 shall end on the next November 10 and a
Purchase Period commencing on November 11 shall end on the next May 10. The
Board shall have the power to change the duration and/or frequency of Purchase
Periods with respect to future purchases without stockholder approval if such
change is announced prior to the scheduled beginning of the first Purchase
Period to be affected.

5.   Participation.

  (a)   An eligible Employee may become a participant in the Plan by completing
a enrollment agreement on the form provided by the Company and filing it with
the Company’s payroll office prior to the applicable Offering Date, unless a
later time for filing the enrollment agreement is set by the Board for all
eligible Employees with respect to a given offering. The enrollment agreement
shall set forth the percentage of the participant’s Compensation (subject to
Section 6(a) below) to be paid as Contributions pursuant to the Plan.     (b)  
An eligible Employee may contribute to the Plan by means of payroll deductions,
unless payroll deductions are not permitted under local law, as determined by
the Company, in which case eligible Employees may be permitted to contribute to
the Plan by an alternative method, as determined by the Company. Payroll
deductions, or, if payroll deductions are not permitted under local law,
payments made under an alternative method, shall commence as of the first payday
following the Offering Date and shall end on the last payday paid on or prior to

4



--------------------------------------------------------------------------------



 



      the Purchase Date of the Offering Period to which the enrollment agreement
is applicable, unless the Employee’s participation is sooner terminated as
provided in Section 10.

6.   Method of Payment of Contributions.

  (a)   Where permitted under local law, the participant shall elect to have
payroll deductions made on each payday during the Offering Period in an amount
not less than one percent (1%) and not more than fifteen percent (15%) of such
participant’s Compensation on each such payday (or such other maximum percentage
as the Board may establish from time to time before an Offering Date). Where
payroll deductions are not permitted under local law, the participant may be
permitted to contribute to the Plan by an alternative method, as determined by
the Company. All payroll deductions or other payments made by a participant
shall be credited to his or her account under the Plan. A participant may not
make any additional payments into such account.     (b)   A participant may
discontinue his or her participation in the Plan as provided in Section 10, or,
on one occasion only during a Purchase Period, may decrease the rate of his or
her Contributions during the applicable Period by completing and filing with the
Company a new enrollment agreement. The change in rate shall be effective as
soon as administratively practicable following the date of filing of the new
enrollment agreement; provided that any change elected on a new enrollment
agreement filed within 21 days of the end of any Purchase Period shall not take
effect earlier than the beginning of the first new Purchase Period to commence
after the date of that filing. A participant may change the rate of his or her
Contributions effective as of the beginning of any Purchase Period within an
Offering Period by filing a new enrollment agreement prior to the beginning of
such Purchase Period; provided that any change elected within 21 days prior to
the beginning of that Purchase Period shall be given effect as soon as
administratively practicable on or after the first day of that Purchase Period.
    (c)   Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) herein, a participant’s payroll
deductions or other payments may be decreased to 0% at any time during an
Offering or Purchase Period, as applicable. Payroll deductions or other payments
shall re-commence at the rate provided in such participant’s enrollment
agreement at the beginning of the first Offering or Purchase Period, as
applicable, which is scheduled to end in the following calendar year, unless the
participant’s participation is terminated as provided in Section 10. In
addition, a participant’s payroll deductions or other payments may be decreased
by the Company to 0% at any time during a Purchase Period in order to avoid
unnecessary contributions as a result of application of the maximum Share limit
set forth in Section 7(a), or as a result of the limitations set forth in
Section 3(b), in which case payroll deductions or payments shall re-commence at
the rate provided in such participant’s enrollment agreement at the beginning of
the next Purchase Period, unless terminated by the participant as provided in
Section 10.     (d)   As may be further specified in the enrollment agreement,
at the time the option is exercised, in whole or in part, or at the time some or
all of the Company’s Common Stock issued under the Plan is disposed of, the
participant must make

5



--------------------------------------------------------------------------------



 



      adequate provision for the Company’s and/or the Employer’s federal, state,
or other tax and social insurance withholding obligations, if any, which arise
upon the exercise of the option or the disposition of the Common Stock. At any
time, the Company and the Employer may, but shall not be obligated to, withhold
from the participant’s compensation the amount necessary for the Company and/or
the Employer to meet applicable withholding obligations, including any
withholding required to make available to the Company or the Employer any tax
deductions or benefits attributable to sale or early disposition of Common Stock
by the participant.

7.   Grant of Option.

  (a)   On the Offering Date of each Offering Period, each eligible Employee
participating in such Offering Period shall be granted an option to purchase on
each Purchase Date occurring within the Offering Period a number of Shares
determined by dividing such Employee’s Contributions accumulated prior to such
Purchase Date and retained in the participant’s account as of the Purchase Date
by the applicable Purchase Price; provided however, that the maximum number of
Shares an Employee may purchase during any one Purchase Period shall be 10,000
Shares, subject to adjustment as provided in Section 18, and provided further
that such purchase shall be subject to the limitations set forth in Sections
3(b) and 12.     (b)   The fair market value of the Company’s Common Stock on a
given date (the “Fair Market Value”) means, as of any date, the value of Common
Stock determined by the Board in its discretion provided that, to the extent the
Common Stock is trading on The Nasdaq Stock Market, (A) the Fair Market Value as
of an Offering Date shall be the closing sales price of the Common Stock as
reported by The Nasdaq Stock Market, for the last business day immediately
preceding the Offering Date, and (B) the Fair Market Value of the Common Stock
as of a Purchase Date shall be the closing sales price of the Common Stock as
reported on The Nasdaq Stock Market for the Purchase Date, in each case as
reported in The Wall Street Journal. For purposes of the Offering Date under the
first Offering Period under the Plan, the Fair Market Value of a Share shall be
the Price to the public as set forth in the final prospectus filed with the U.S.
Securities and Exchange Commission pursuant to Rule 424 under the U.S.
Securities Act of 1933, as amended.

8.   Exercise of Option.

  (a)   Unless a participant’s participation is terminated as provided in
Section 10, his or her option for the purchase of Shares will be exercised
automatically on each applicable Purchase Date of an Offering Period, and the
maximum number of full Shares subject to the option will be purchased at the
applicable Purchase Price with the accumulated Contributions in his or her
account (subject to such limitations as are specified in the Plan). The Shares
purchased upon exercise of an option hereunder shall be deemed to be transferred
to the participant on the Purchase Date. During his or her lifetime, a
participant’s option to purchase Shares hereunder is exercisable only by him or
her.

6



--------------------------------------------------------------------------------



 



  (b)   No fractional Shares shall be purchased. Any payroll deductions or other
payments accumulated in a participant’s account which are not sufficient to
purchase a full Share shall be retained in the participant’s account for the
subsequent Purchase Period or Offering Period, subject to earlier withdrawal by
the participant or termination of such participant’s participation as provided
in Section 10 below. Any other amounts left over in a participant’s account
after a Purchase Date shall be returned to the participant.

9.   Delivery. As promptly as practicable after each Purchase Date of each
Offering Period, the Company shall arrange the delivery to each participant (by
electronic or other means), as appropriate, of a certificate representing the
Shares purchased upon exercise of his or her option. Notwithstanding the
foregoing, the Board may require that all Shares purchased under the Plan be
held in an account (the participant’s “ESPP Stock Account”) established in the
name of the participant (or in the name of the participant and his or her
spouse, as designated by the participant on his or her enrollment agreement),
subject to such rules as determined by the Board and uniformly applied to all
participants, including designation of a brokerage or other financial services
firm (an “ESPP Broker”) to hold such Shares for the participant’s ESPP Stock
Account with registration of such Shares in the name of such ESPP Broker for the
benefit of the participant (or for the benefit of the participant and his or her
spouse, as designated by the participant on his or her enrollment agreement).  
10.   Voluntary Withdrawal: Termination of Employment.

  (a)   A participant may withdraw all but not less than all the Contributions
credited to his or her account under the Plan, by giving notice of withdrawal
from the Plan in accordance with the withdrawal procedures then in effect, not
less than 21 days prior to the last day of the Purchase Period for which such
election is to be given effect. All of the participant’s Contributions credited
to his or her account will be paid to him or her promptly after receipt of his
or her notice of withdrawal and his or her option for that Offering Period will
be automatically terminated, and no further Contributions for the purchase of
Shares may be made by the participant for that Offering Period.     (b)   Upon
termination of the participant’s Continuous Status as an Employee prior to the
last day of an Offering Period for any reason, including retirement or death,
the Contributions credited to his or her account will be promptly returned to
him or her or, in the case of his or her death, to the person or persons
entitled thereto under Section 14, if any, his or her option for that Offering
Period will be automatically terminated, and no further Contributions for the
purchase of Shares may be made by the participant for that Offering Period. If a
Subsidiary ceases to be a Subsidiary, each person employed by that Subsidiary
will be deemed to have terminated employment for purposes of the Plan, unless
the person continues as an employee of the Company or another Subsidiary.    
(c)   In the event an Employee fails to remain in Continuous Status as an
Employee for at least twenty (20) hours per week during an Offering Period in
which the Employee is a participant, unless such Employee is on an approved
leave of absence or a temporary reduction of hours, or unless otherwise required
by local law, he or she will be deemed to have elected to withdraw from the
Plan, the Contributions credited to his or her account will be returned to him
or her, his or

7



--------------------------------------------------------------------------------



 



      her option for that Offering Period will be automatically terminated, and
no further Contributions for the purchase of Shares may be made by the
participant for that Offering Period.

  (d)   A participant’s withdrawal from an Offering Period will not have any
effect upon his or her eligibility to participate in a succeeding Offering
Period or in any similar plan which may hereafter be adopted by the Company.    
(e)   Automatic Withdrawal. To the extent permitted by any applicable laws,
regulations or stock exchange rules, if the Fair Market Value of the Shares on a
Purchase Date within an Offering Period then in progress is lower than was the
Fair Market Value of the Shares on the first business day of such Offering
Period, then every participant in such Offering Period shall automatically be
deemed (i) to have withdrawn from such Offering Period at the close of the
Purchase Period ending on such Purchase Date, and (ii) to have enrolled in a new
Offering Period commencing on the next November 11 or May 11, as applicable, in
accordance with Section 4(a). In addition, if the Fair Market Value of the
Shares on a Purchase Date within an Offering Period then in progress is lower
than the Fair Market Value of the Shares on the Offering Date with respect to an
individual who began participation in an Offering Period after the first
business day of an Offering Period, such individual shall be automatically
deemed (x) to have withdrawn from such Offering Period at the close of the
Purchase Period ending on such Purchase Date, and (y) to have enrolled in the
Plan as of the beginning of the next Purchase Period to commence within such
Offering Period, with such individual having a new Offering Date in accordance
with Section 2(1).

11.   Interest. No interest shall accrue on the Contributions of a participant
in the Plan, unless required by local law.   12.   Stock.

  (a)   Subject to adjustment as provided in Section 18, the maximum number of
Shares of the Company’s Common Stock which shall be made available for sale
under the Plan shall be 45,000,000 Shares.     (b)   If the Board determines
that, on a given Purchase Date, the number of Shares with respect to which
options are to be exercised may exceed (i) the number of Shares that were
available for sale under the Plan on the Offering Date of the applicable
Offering Period, or (ii) the number of Shares available for sale under the Plan
on such Purchase Date, the Board may in its sole discretion provide (x) that the
Company shall make a pro rata allocation of the Shares of Common Stock available
for purchase on such Offering Date or Purchase Date, as applicable, in as
uniform a manner as shall be practicable and as it shall determine in its sole
discretion to be equitable among all participants exercising options to purchase
Common Stock on such Purchase Date, and continue the Offering Period then in
effect, or (y) that the Company shall make a pro rata allocation of the Shares
available for purchase on such Offering Date or Purchase Date, as applicable, in
as uniform a manner as shall be practicable and as it shall determine in its
sole discretion to be equitable among all participants exercising options to
purchase Common Stock on such Purchase Date, and terminate the

8



--------------------------------------------------------------------------------



 



      Offering Period then in effect pursuant to Section 19 below. The Company
may make pro rata allocation of the Shares available on the Offering Date of any
applicable Offering Period pursuant to the preceding sentence, notwithstanding
any authorization of additional Shares for issuance under the Plan by the
Company’s stockholders subsequent to such Offering Date.

  (c)   The participant will have no interest or voting right in Shares covered
by his or her option until such option has been exercised and such Shares have
actually been delivered to and held of record by the participant. No adjustment
will be made for dividends or other rights as a stockholder for which a record
date is prior to such date of delivery.     (d)   Shares to be delivered (by
electronic or other means) to a participant under the Plan will be registered in
the name of the participant or in the name of the participant and his or her
spouse, as designated by the participant in his or her enrollment agreement;
provided that if the Board has determined that Shares shall be held in an ESPP
Stock Account held by an ESPP Broker in accordance with Section 9. Shares shall
be registered in the name of such ESPP Broker for the benefit of the participant
or the participant and his or her spouse, as designated by the participant in
his or her enrollment agreement.

13.   Administration.

  (a)   The Board, or a committee named by the Board, shall supervise and
administer the Plan and shall have full power to adopt, amend and rescind any
rules deemed desirable and appropriate for the administration of the Plan and
not inconsistent with the Plan, to construe and interpret the Plan, and to make
all other determinations necessary or advisable for the administration of the
Plan. Any action taken by, or inaction of, the Company, any Subsidiary, the
Board or a Board committee relating or pursuant to the Plan and within its
authority hereunder or under applicable law shall be within the absolute
discretion of that entity or body and shall be conclusive and binding upon all
persons.     (b)   The Board or Board committee has discretion to adopt any
rules regarding administration of the Plan to conform to local laws. Without
limiting the generality of the foregoing, the Board or a Board committee is
specifically authorized to adopt rules and procedures regarding handling of
payroll deductions, payment of interest and handling of stock certificates which
vary according to local requirements. The Board or a Board committee has the
authority to suspend or limit participation in the Plan by employees of any
particular Subsidiary for any reason, including administrative or economic
reasons. The Board or a Board committee may also adopt rules, procedures or
sub-plans applicable to particular Subsidiaries or locations, which sub-plans
may be designed to be outside the scope of Section 423 of the Code.     (c)   In
making any determination or in taking or not taking any action under the Plan,
the Board or a Board committee may obtain and may rely upon the advice of
experts, including professional advisors to the Company. No director, officer or
agent of the Company or any Subsidiary shall be liable for any such action or
determination taken or made or omitted in good faith. The Board or a Board
committee may delegate ministerial, non-discretionary functions relating to the

9



--------------------------------------------------------------------------------



 



      Plan to individuals who are officers or employees of the Company or a
Subsidiary.

  (d)   Neither the Board nor any Board committee, nor any member thereof or
person acting at the direction thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with the Plan, and all such persons shall be entitled to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including, without limitation, attorneys’ fees) arising or resulting therefrom
to the fullest extent permitted by law and/or under any directors and officers
liability insurance coverage that may be in effect from time to time.

14.   Designation of Beneficiary.

  (a)   Unless otherwise determined by the Company, a participant may file a
written designation of a beneficiary who is to receive any Shares and cash, if
any, from the participant’s account under the Plan in the event of such
participant’s death subsequent to the end of an Offering or Purchase Period, as
applicable, but prior to delivery to him or her of such Shares and/or cash. In
addition, unless otherwise determined by the Company, a participant may file a
written designation of a beneficiary who is to receive any cash from the
participant’s account under the Plan in the event of such participant’s death
prior to the Purchase Date of an Offering Period. If a participant is married
and the designated beneficiary is not the spouse, spousal consent shall be
required for such designation to be effective.     (b)   Unless otherwise
determined by the Company, such designation of beneficiary may be changed by the
participant (and his or her spouse, if any) at any time by written notice to the
Company in a manner acceptable to the Company. In the event of the death of a
participant and in the absence of a beneficiary validly designated under the
Plan who is living at the time of such participant’s death, the Company shall
deliver such Shares and/or cash to the executor or administrator of the estate
of the participant, or if no such executor or administrator has been appointed
(to the knowledge of the Company), the Company, in its discretion, may deliver
such Shares and/or cash to the spouse or to any one or more dependents or
relatives of the participant, or if no spouse, dependent or relative is known to
the Company, then to such other person as the Company may designate or determine
to be the appropriate recipient of the Shares and/or cash under applicable local
law.

15.   Transferability. Neither Contributions credited to a participant’s account
nor any rights with regard to the exercise of an option or to receive Shares
under the Plan may be assigned, transferred, pledged or otherwise disposed of in
any way (other than by will, the laws of descent and distribution, or as
provided in Section 14) by the participant. Any such attempt at assignment,
transfer, pledge or other disposition shall be without effect, except that the
Company may treat such act as an election to withdraw funds in accordance with
Section 10.   16.   Use of Funds. All Contributions received or held by the
Company under the Plan may be used by the Company for any corporate purpose, and
the Company shall not be obligated to segregate such Contributions, unless
required by local law.

10



--------------------------------------------------------------------------------



 



17.   Reports. Individual accounts will be maintained for each participant in
the Plan. Statements of account will be given to participating Employees as
promptly as practically feasible following the Purchase Date, which statements
will set forth the amounts of Contributions, the per Share Purchase Price, the
number of Shares purchased and the remaining cash balance, if any.   18.  
Adjustments Upon Changes in Capitalization: Corporate Transactions.

  (a)   Adjustment. Subject to any required action by the stockholders of the
Company, the number of Shares covered by each option under the Plan which has
not yet been exercised and the number of Shares which have been authorized for
issuance under the Plan but have not yet been placed under option (collectively,
the “Reserves”), the maximum number of Shares an Employee may purchase during
each Offering Period or each Purchase Period, as well as the price per Share
covered by each option under the Plan which has not yet been exercised, shall be
proportionately adjusted for any increase or decrease in the number of issued
Shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of Shares effected without receipt of consideration by
the Company; provided, however, that conversion of any convertible securities of
the Company shall not be deemed to have been “effected without receipt of
consideration.” Such adjustment shall be made by the Board, whose determination
in that respect shall be final, binding and conclusive. Except as expressly
provided herein, no issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares subject to an option.     (b)   Corporate Transactions. In the event
of the proposed dissolution or liquidation of the Company, the Plan, any
Offering Period and Purchase Period then in progress, and any outstanding option
granted with respect to such Offering Period will terminate immediately prior to
the consummation of such proposed action, unless otherwise provided by the
Board. If a participant’s option is terminated pursuant to the preceding
sentence, the Contributions then credited to such participant’s account will be
paid to him or her in cash without interest. In the event of a proposed sale of
all or substantially all of the assets of the Company, or the merger of the
Company with or into another corporation, unless otherwise determined by the
Board, each option under the Plan shall be assumed or an equivalent option shall
be substituted by such successor corporation or a parent or subsidiary of such
successor corporation, or, if not so assumed or substituted, the Offering Period
then in progress shall be shortened and the Board shall set a new Purchase Date
(the “New Purchase Date”). The New Purchase Date shall be on or before the date
of consummation of the transaction and the Board shall notify each participant
in writing, at least ten (10) days prior to the New Purchase Date, that the
Purchase Date for his or her option (including for purposes of determining the
Purchase Price of such option) has been changed to the New Purchase Date and
that his or her option will be exercised automatically on the New Purchase Date,
unless prior to such date he or she has withdrawn from the Offering Period as
provided in Section 10. For purposes of this paragraph, an option granted under
the Plan shall be deemed to be assumed if, following the sale of assets or
merger, the option confers the right to purchase,

11



--------------------------------------------------------------------------------



 



      for each Share subject to the option immediately prior to the sale of
assets or merger, the consideration (whether stock, cash or other securities or
property) received in the sale of assets or merger by holders of Common Stock
for each Share held on the effective date of the transaction (and if such
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding Shares of Common Stock);
provided, however, that if such consideration received in the sale of assets or
merger was not solely common stock of the successor corporation or its parent
(as defined in Section 424(e) of the Code), the Board may, with the consent of
the successor corporation and the participant, provide for the consideration to
be received upon exercise of the option to be solely common stock of the
successor corporation or its parent equal in Fair Market Value to the per Share
consideration received by holders of Common Stock and the sale of assets or
merger.

  (c)   The Board may, if it so determines in the exercise of its sole
discretion, also make provision for adjusting the Reserves, as well as the price
per Share covered by each outstanding option, in the event that the Company
effects one or more reorganizations, recapitalizations, rights offerings or
other increases or reductions of shares of its outstanding Common Stock, and in
the event of the Company being consolidated with or merged into any other
corporation.

19.   Amendment or Termination.

  (a)   The Board may at any time and for any reason terminate or amend the
Plan. Except as provided in Sections 13(b) and 18, no such termination of the
Plan may affect options previously granted, provided that the Plan or an
Offering Period may be terminated by the Board on a Purchase Date or by the
Board’s setting a new Purchase Date with respect to an Offering Period and
Purchase Period then in progress if the Board determines that termination of the
Plan and/or the Offering Period is in the best interests of the Company and the
stockholders or if continuation of the Plan and/or the Offering Period would
cause the Company to incur adverse accounting charges as a result of a change
after the effective date of the Plan in the generally accepted accounting rules
applicable to the Plan. Except as provided in Section 18 and in this Section 19,
no amendment to the Plan shal1 make any change in any option previously granted
which adversely affects the rights of any participant without such participant’s
written consent. In addition, to the extent necessary to comply with the
requirements of Rule 16b-3 under the Exchange Act, Section 423 of the Code (or
any successor rule or provision or any applicable law or regulation) or any
stock exchange on which the Shares are then listed, the Company shall obtain
stockholder approval in such a manner and to such a degree as so required.    
(b)   Without stockholder consent and without regard to whether any participant
rights may be considered to have been adversely affected, the Board shall be
entitled to change the Offering Periods and Purchase Periods, limit the
frequency and/or number of changes in the amount withheld during an Offering
Period, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a participant in order to adjust for delays or mistakes in
the Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that

12



--------------------------------------------------------------------------------



 



      amounts applied toward the purchase of Shares for each participant
properly correspond with amounts withheld from the participant’s Compensation,
and establish such other limitations or procedures as the Board determines in
its sole discretion advisable which are consistent with the Plan.

20.   Notices. All notices or other communications by a participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.   21.  
Conditions Upon Issuance of Shares. The Company shall have no obligation to
issue Shares with respect to an option unless the exercise of such option and
the issuance and delivery of such Shares pursuant thereto shall comply with all
applicable provisions of law, domestic or foreign, including, without
limitation, the U.S. Securities Act of 1933, as amended, the Exchange Act, the
rules and regulations promulgated thereunder, and the requirements of any stock
exchange upon which the Shares may then be listed, and shall be further subject
to the approval of counsel for the Company with respect to such compliance.    
  As a condition to the exercise of an option, the Company may require the
person exercising such option to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is required by any of the
aforementioned applicable provisions of law.   22.   Term of Plan; Effective
Date. The Plan shall become effective upon the earlier to occur of its adoption
by the Board or its approval by the stockholders of the Company. It shall
continue in effect for a term of twenty (20) years unless sooner terminated
under Section 19.   23.   Additional Restrictions of Rule 16b-3. The terms and
conditions of options granted hereunder to, and the purchase of Shares by,
persons subject to Section 16 of the Exchange Act shall comply with the
applicable provisions of Rule 16b-3. This Plan shall be deemed to contain, and
such options shall contain, and the Shares issued upon exercise thereof shall be
subject to, such additional conditions and restrictions as may be required by
Rule 16b-3 to qualify for the maximum exemption from Section 16 of the Exchange
Act with respect to Plan transactions.   24.   No Employment Rights. Nothing in
the Plan (or in any enrollment agreement or other document related to this Plan)
will confer upon any Employee or participant any right to continue in the employ
or other service of the Company or any Subsidiary, constitute any contract or
agreement of employment or other service or effect an employee’s status as an
employee at will, nor shall interfere in any way with the right of the Company
or any Subsidiary to change such person’s compensation or other benefits or to
terminate his or her employment or other service, with or without cause. Nothing
contained in this Section 24, however, is intended to adversely affect any
express independent right of any such person under a separate employment or
service contract other than an enrollment agreement.   25.   No Right to Assets
of the Company. No participant or other person will have any right, title or
interest in any fund or in any specific asset (including Shares) of the Company
or

13



--------------------------------------------------------------------------------



 



    any Subsidiary by reason of any option hereunder. Neither the provisions of
the Plan (or of any enrollment agreement or other document related to the Plan),
nor the creation or adoption of the Plan, nor any action taken pursuant to the
provisions of the Plan will create, or be construed to create, a trust of any
kind or a fiduciary relationship between the Company or any Subsidiary and any
participant, beneficiary or other person. To the extent that a participant,
beneficiary or other person acquires a right to receive payment pursuant to the
Plan, such right will be no greater than the right of any unsecured general
creditor of the Company.

26.   Miscellaneous.

  (a)   The Plan, the options, enrollment agreements and other documents related
to the Plan shall be governed by, and construed in accordance with, the laws of
the State of Delaware. If any provision of the Plan shall be held by a court of
competent jurisdiction to be invalid and unenforceable, the remaining provisions
of the Plan shall continue in effect.     (b)   Captions and headings are given
to the sections of the Plan solely as a convenience to facilitate reference.
Such captions and headings shall not be deemed in any way material or relevant
to the construction of interpretation of the Plan or any provision hereof.    
(c)   The adoption of the Plan shall not affect any other Company or Subsidiary
compensation or incentive plans in effect. Nothing in the Plan will limit or be
deemed to limit the authority of the Board or a Board committee (1) to establish
any other forms of incentives or compensation for employees of the Company or
any Subsidiary (with or without reference to the Common Stock), or (2) to grant
or assume options (outside the scope of and in addition to those contemplated by
the Plan) in connection with any proper corporate purpose, to the extent
consistent with any other plan or authority. Benefits received by a participant
under an option granted pursuant to the Plan shall not be deemed a part of the
participant’s compensation for purposes of the determination of benefits under
any other employee welfare or benefit plans or arrangements, if any, provided by
the Company or any Subsidiary, except where the Board or Board committee (or the
Board of Directors of the Subsidiary that sponsors such plan or arrangement, as
applicable) expressly otherwise provides or authorizes in writing.

14